Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONClaims StatusClaims 1-15 are pending and have been rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (U.S. Publication 2019/0156443) in view of Tiwari et al. (U.S. Publication 2018/0121571).

 	As to claim 1, Hall discloses a method of accessing development project assets, comprising the steps of:  	receiving a region locations request at the server, the region locations request comprising a 
 	One of ordinary skill in the art would have been motivated because it would allow planning and placement of components in a floor plan of a building (Tiwari – 0002).
 	As to claim 2, Hall in view of Tiwari discloses everything disclosed in claim 1. Hall further discloses the region locations request further comprises a load region locations request to load at least one location corresponding to the selected region (Hall, see [0177], an area of a building may be identified by a text label and a number of rooms in the building may be selected for inclusion in that area, wherein the user interface of the information monitoring and management system 4210 can enable a user to select a room by selecting a graphical representation of the room on a digital map displayed on a display screen and then associating the selected room with a labeled area).  

 	As to claim 3, Hall in view of Tiwari discloses everything disclosed in claim 1. Hall further discloses the at least one set of location parameters comprises at least one of a location city, a location description, a location name, a location state, a location structure total, a location zip code, and a region ID (Hall, see [0099], A Custom Property Type can comprise a Name, Description, a class to which the property applies (Building, Room, etc.), and a Custom Property. See [0188], A custom property is a data attribute that can have a custom value as well as a custom field name, wherein custom properties can be 

 	As to claim 4, Hall in view of Tiwari discloses everything disclosed in claim 1. Hall further discloses the load structures request further comprises a load structures action request to load the at least one set of structure type parameters and to load the at least one set of structure parameters, both corresponding to the selected location (Hall, see [0180] the square footage is calculated by room, by area, and by building such that, as the user moves up the hierarchy, the sum of the square footage for the level being viewed (i.e., room, area, building) is displayed or displayable by selection. See [0239], displayed is the weather line which occurs on every trend set across the whole system 4210 based on the zip code of the building that the user is viewing).  

 	As to claim 5, Hall in view of Tiwari discloses everything disclosed in claim 1. Hall further discloses the at least one set of structure type parameters comprises at least one of a structure type color, a structure type description, and a structure type label (Hall, see [0104], north wall of building is painted with a Sherwin Williams Snow Flake color).  

 	As to claim 6, Hall in view of Tiwari discloses everything disclosed in claim 1. Hall further discloses the at least one set of structure parameters comprises at least one of a structure city, a structure description, a structure location, a structure address, a structure marker position, a structure name, a structure square footage, a structure state, a structure type, and a structure zip code (Hall, see [0079], building view contains general information that can be viewed including building address information, general building description information, project code correlating to the original build project, a building code, etc.).  

 	As to claim 7, Hall in view of Tiwari discloses everything disclosed in claim 1. Hall further discloses the structure floors request further comprises a load floors action request to load the at least one set of floor parameters corresponding to a floor within the selected structure (Hall, see [0178], areas 

 	As to claim 8, Hall in view of Tiwari discloses everything disclosed in claim 1. Hall further discloses the at least one set of floor parameters comprises at least one of a floor description, a floor structure ID, the dataset ID, a floor number, a floor map URL, a floor image, a floor name, a floor square footage, and a floor map (Hall, see [0178], in a ten-story building, the ninth and tenth floors can be defined (including a name (i.e., Area 89E), descriptive text (i.e., 8th and 9th floor East), and have other associated information stored in association with the area).  

 	As to claim 9, Hall in view of Tiwari discloses everything disclosed in claim 1. Hall further discloses the floor plan request further comprises a load rooms action request to load the at least one set of room parameters and to load the at least one set of primary use parameters, both corresponding to the selected floor (Hall, see [0177], a user interface of the information monitoring and management system 4210 can enable a user to select a room by selecting a graphical representation of the room on a digital map displayed on a display screen and then associating the selected room with a labeled area, wherein the area can include rooms on the same floor of a building and/or can include rooms on different floors of a building. See [0178], areas can cross floors of a building, wherein the ninth and tenth floors of the building can be defined (including a name (i.e., Area 89E), descriptive text (i.e., 8th and 9th floor East), and have other associated information stored in association with the area).  

 	As to claim 10, Hall in view of Tiwari discloses everything disclosed in claim 1. Hall further discloses the at least one set of room parameters comprises at least one of a room layout option, a room link, a primary use, a room map, a room square footage, a room area, a room number, a room name, a room description, a room capacity, a room image, a room panorama URL, a room parent, a room map URL, and a room floor (Hall, see fig. 10, location map of floor plan).  



 	As to claim 12, Hall in view of Tiwari discloses everything disclosed in claim 1. Hall further discloses the room asset request further comprises a load room assets action request to load the at least one set of asset parameters and to load the at least one set of asset model parameters, both corresponding to at least one asset located in the selected room (Hall, see fig. 48 assets are selectable in order to display name, room, category, etc.).  

 	As to claim 13, Hall in view of Tiwari discloses everything disclosed in claim 1. Hall further discloses the at least one set of asset parameters comprises at least one of an asset color, an asset description, and an asset label (Hall, see [0097], Rooms can also contain Custom Properties such as "Paint Color", "Number of Light Fixtures", etc).  

 	As to claim 14, Hall in view of Tiwari discloses everything disclosed in claim 1. Hall further discloses the at least one set of asset model parameters comprises at least one of: an asset photo URL, an asset number, an asset hotspot, an asset model, an asset photo, an asset manufacturer, an asset serial number, an asset QR code, an asset area, an asset name, an asset parent, an asset description, an asset type, and an asset room location (Hall, see fig. 11, QR code reference for room home view).  

 	As to claim 15, Hall in view of Tiwari discloses everything disclosed in claim 1, further comprising the steps of: receiving an asset detail request, comprising:  	a selected asset (Hall, see [0256], user selects group asset);  	the selected room (Hall, see [0177], user interface of the information monitoring and management system 4210 can enable a user to select a room by selecting a graphical representation of the room on a .





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. Publication 2016/0329031, which describes device and method for controlling electronic map. 	U.S. Publication 2018/0012125, which describes monitoring construction of a structure. 	U.S. Publication 2019/0094820, which describes building management system with unified sensor network. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627.  The examiner can normally be reached on 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457